 1                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 2                                     AT TACOMA
 3     SHAMARICA D. SCOTT and LINDA A.                      NO. 3:17-cv-05823-BHS
       WILSON,
 4                                                          ORDER DISMISSING PLAINTIFF
                                   Plaintiffs,              LINDA A. WILSON’S
 5                                                          COMPLAINT UNDER FED. R.
                 v.                                         CIV. P. 41(b) FOR FAILURE TO
 6                                                          PROSECUTE
       THE EVERGREEN STATE COLLEGE;
 7     JENNIFER SCHOOLER; and DOES I
       through X,
 8
                                   Defendants.
 9
            This matter came before the Court on Defendants’ Unopposed Motion to Dismiss for
10
     Failure to Prosecute under Fed. R. Civ. P. 41(b). The Court considered the following
11
     documentation:
12         1.     Defendants’ Unopposed Motion to Dismiss for Failure to Prosecute
                  Under Fed. R. Civ. P. 41(b); and
13

14          2.        Defendants’ Reply in Support of Defendants’ Motion to Dismiss.

15          In consideration of the foregoing, and being fully informed, it is now

16          ORDERED:

17          Defendants’ Unopposed Motion to Dismiss Under Fed. R. Civ. P. 41(b) for Plaintiff

18   Linda A. Wilson’s Failure to Prosecute is hereby GRANTED and all of Plaintiff Linda A.

19   Wilson’s claims against all Defendants are dismissed with prejudice.

20          DATED this 26th day of December 2018.
                                             ______________________________________
21

22

23
                                                  A
                                                  BENJAMIN H. SETTLE
                                                  United States District Judge
24

25     ORDER DISMISSING PLAINTIFF                      1
       LINDA A. WILSON’S COMPLAINT                                  ATTORNEY GENERAL OF
26     UNDER FED. R. CIV. P. 41(b)                                  WASHINGTON
       FOR FAILURE TO PROSECUTE                                     TORTS DIVISION
       -- NO. 3:17-CV-05823-BHS                                     7141 CLEANWATER DRIVE SW
                                                                    PO BOX 40126
                                                                    OLYMPIA, WA 98504-0126
                                                                    (360) 586-6300
